Per Curiam.
For the reasons stated by Judge Allen in his opinion in the Criminal, Court. of Baltimore for denying relief on this second application for relief under the Uniform Post Conviction Procedure Act, application for leave to appeal is denied. See Code (1961 Cum. Supp.), Art. 27, Sec. 645H.1

Application for leave to appeal denied.


. For prior proceedings in this Court (or for review thereof) see Roberts v. Warden, 206 Md. 246, 111 A. 2d 597 (habeas corpus— appeal dismissed); Roberts v. Warden, 214 Md. 611, 135 A. 2d 446, cert. den. 355 U. S. 966 (habeas corpus—application for leave to appeal denied); Roberts v. Warden, 221 Md. 576, 155 A. 2d 891, cert. den. 362 U. S. 953 (first application under Uniform Post Conviction Procedure Act—application for leave to appeal denied). In addition, the applicant has filed a petition for a writ of habeas corpus in the United States District Court for the District of Maryland, which was denied. 190 F. Supp. 578. An appeal from the order denying the writ was dismissed by the United States Court of Appeals for the Fourth Circuit, 286 F. 2d 635. The applicant has also filed a motion to strike out judgments in the Criminal Court of Baltimore (as suggested in Roberts v. Warden, 206 Md. 246, 255), but he failed to appeal from the denial thereof (such an appeal having also been suggested in 206 Md. at 255).
We are informed that the applicant’s application for a parole came before the Board of Parole and Probation in March, 1957, that it was denied, and that it is scheduled for a rehearing in March, 1962.